Case 20-01405-JKS        Doc 10-3 Filed 09/08/20 Entered 09/08/20 00:20:23                   Desc
                        Exhibit Exhibit A- Agreement Page 1 of 5


                                    AGREEMENT
                                         of
                                  ASSIGN MENT FOR
                                ACCOUNTS RECEIVABLE


  This Agreement of Assignment for Accounts Receivable (this "Agreement") is made
  effective as of the 20th day of October 2019 between Jamaica Wellness Medical, P.C., a
  New York professional corporation ("Assignor")and, DLS Billing and Consulting Corp.,
  a New York corporation ("Assignee").

                     1. ASSIGNMENT OF ACCOUNTS RECEIVABLE

         Assignee agrees to purchase and Assignor agrees to sell certain assets known
  henceforth as Assignor's "entire accounts receivable" for services provided and
  outstanding for the following sum: TEN THOUSAND DOLLARS ($10,000.00).
         The Purchase Price is inclusive of a three thousand ($3,000.00) credit due and
  owing to Assignee by Assignor for previous collection services rendered.

                             2. STATEMENT OF ASSIGNMENT

          For value received, Assignor unconditionally sells and assigns to Assignees, as of
  the date of this Agreement, all of Assignor's right, title, and interest in and to the accounts,
  commercial paper, notes, and contracts receivable together with any security or guarantees
  on those items as follows: I 00% to DLS Billing and Consulting Corp.

                                3. ASSIGNOR'SSTATEMENT

          3.1. For the express purpose of inducing Assignee, Assignee's successors, and
  assigns to part with their money and to purchase from Assignor, and to make payments for,
  the accounts described in this Agreement, Assignor warrants that the following statements
  are true, to Assignor's own knowledge:

         3.2. GENUINENESS OF DOCUMENTS.
         The financial statements, invoices, orders, and other documents submitted by
  Assignor to Assignee, together with all statements made in such documents are true and
  genuine.

          3.1.2. DEFINITION OF "ACCOUNTS RECEIVABLE."
          A. The services are all "medical procedures" all of which have been completed,
  and "billed" using appropriate CPT and ICD codes to Medical Insurers, with proper
  assignment of benefits by patients - and have not been paid to date. As such, these services
  are no longer "medical procedures" and are in-fact "monies due and owing" the Assignor,
  who is the provider of the services.
Case 20-01405-JKS       Doc 10-3 Filed 09/08/20 Entered 09/08/20 00:20:23               Desc
                       Exhibit Exhibit A- Agreement Page 2 of 5



                                7.     ESCROW ACCOUNT

          Assignor and Assignee agree that all funds received from the accounts receivables
  described herewith, shall be deposited into a separate account maintained by the attorney
  for the Professional Corporation. Assignees and Assignor agree to hold "Escrowee"
  designee harmless for all acts except gross negligence and malfeasance. Assignor hereby
  agrees, guarantees and warrants that Escrowee shall issue all funds received pertaining to
  the accounts receivable directly to Assignee.

                8.   ASSIGNOR'S AND ASSIGNEES' RESPONSIBILITY

          8.1. Assignor shall continue to provide medical interpretation, letters of medical
  necessity or any other medical documentation pertaining to the medical records for the
  accounts receivable that is necessary in collecting the said accounts receivable. Assignee
  shall notify the Assignor of any additional documentation necessary for proper collection
  proceedings within 5 business days. Assignee agrees to hold Assignor harmless of any
  uncollectible funds due to untimely mailings and non-medical related reasons.

          8.2. Assignee shall be responsible for timely mailings with the exception of
  medical documentation described in paragraph in Section 8.1 and hold Assignor harmless
  of all denials outside of medical documentation pertaining to the accounts receivable that
  are the subject of this Agreement.

        8.3. Assignor shall be responsible for all medical records and charts relating to
 medical services from which the accounts receivable arise and represents that they are
 accurate to the best of his knowledge.

        8.4. Assignee further understand that any further costs pertaining to the accounts
 receivable in regards to arbitrating uncollectible funds will be the responsibility of the
 Assignee.

                           9.    ACCOUNTS MANAGEMENT

       Subject to the terms of this Agreement, Assignee shall be solely responsible for
 managing assigned accounts receivables.

                                     10.   INVALIDITY

         This Agreement becomes null and void in the event that the accounts receivable
 will be uncollectible due to the Assignor acting not in compliance with the State of New
 York business law prior to this Agreement.

                 11. SOLVENCY OF ASSIGNOR AND PURCHASERS
Case 20-01405-JKS         Doc 10-3 Filed 09/08/20 Entered 09/08/20 00:20:23                 Desc
                         Exhibit Exhibit A- Agreement Page 3 of 5


          B. Prior to the effective date of this Agreement, all services rendered in accordance
  with bona fide treatment schedules and orders, and not in accordance with any agreement
  or orders on approval.

         3.1.3. ENCUMBRANCES ON GOODS.
         A. The services have not been previously conveyed, sold, or pledged by Assignor
  or Assignor's representatives.

          B. Title to the accounts has previously in no manner been wholly or partially
  transferred by Assignor for the purpose of sale, security, or otherwise.

          C. No person, firm, corporation, or other entity, except Assignor, and through this
  assignment, Assignee, has to date acquired any lien, right, title, or claim to all or any part
  of the accounts described in such accounts.


                                          4.    PAYMENT

          4.1. The Assignee has not to date paid to Assignor, or Assignor's representatives,
  or for Assignor's benefit, any part or all of the purchase price of the accounts receivable.

          4.2. No check, note, draft, trade acceptance, bill of exchange, or other commercial
  paper or instrument of value, has been given to Assignor or its representatives in connection
  with the transactions.

                    5.     ASSIGNMENT OF ACCOUNTS TO OTHERS

         None of the accounts receivable owed to Assignor by any and all debtors have been
 sold or assigned to any other person, firm, corporation, or other entity, except Assignee,
 except where notice of such sale of assignment has been given to Assignees.

                                     6.        COLLECTIONS

          All medical services have been rendered and billed by the Assignor. The Assignor
 has not been paid, and said services are overdue and owing. Assignee shall forthwith
 assume future collection of said bills and assume all future costs and fees associated with
 the collection of said debt, including litigation and that may occur. The decision on whether
 to start collection and/or arbitration proceedings vest solely in Assignees.

         It is understood that the bills currently unpaid may or currently are being collected
 by Assignor's counsel and are currently in various stages of Litigation and Arbitration.
 Assignor shall fully work with and continue to cooperate with Counsel to continue the
 Litigation and Arbitration in the same capacity as prior to this Assignment. Assignor
 hereby expressly agrees and authorizes its counsel to issue payment on the receivables
 directly to Assignee.
Case 20-01405-JKS       Doc 10-3 Filed 09/08/20 Entered 09/08/20 00:20:23                 Desc
                       Exhibit Exhibit A- Agreement Page 4 of 5


          11.1. Assignor, as well as Assignee, each warrant that they are now solvent and will
  not be rendered insolvent by virtue of this Assignment.

          11.2. There are no judgments, security agreements, or liens on record, nor are there
  any suits pending anywhere against Assignor, of which Assignee has not been notified.

                                  12.   GOVERNING LAW

         This assignment shall be governed by, construed, and enforced in accordance with
  the laws of the State of New York.

         IN WITNESS WHEREOF the above assignor has caused this agreement to be
  executed at _________________                   on ________              _




                                                  Jamaica Wellness Medical, P.C.
                                                  By: Alexander Haselkorn, M.D.

                                                  Title: Principal         A<LAJJ~
                                                                     t¼?XJM1,;~  (n
Case 20-01405-JKS       Doc 10-3 Filed 09/08/20 Entered 09/08/20 00:20:23                  Desc
                       Exhibit Exhibit A- Agreement Page 5 of 5

          _,v~i,,.I J~<:.cy
  State of~w -~             )
                            )   ss.:
  County of b{ds,.,,..__    )
          On the c;} Y day of .-1/o..,~._,   i e.-             in the year 2019, before me,
  the undersigned notary public, personally appeared ALEXANDER HASELKORN, M.D.
  personally known to me or proved to me on the basis of satisfactory evidence to be the
  individual whose name is subscribed to the within instrument and acknowledged to me that
  he executed the same in his capacity, and that by his signature on the instrument, the
  individual, or the person upon behalf of which the individual acted, executed the
  instrument.




                                                                      JEFFREYP SIROTA
                                                              NotaryPublic- State of New Jersey
                                                              My commission ExpiresAug27, 2023
